Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections
Claims 1, 2, and 6 are objected to because of the following informalities: 
Claim 1 Line 2: “said device comprising;” should have semicolon at the end changed to a colon.
Claim 1 Lines 4 – 6: “the agitating shaft being positionable from its lower end in the direction of its upper end vertically, in the use configuration” could be more clearly written as “the agitating shaft being positioned vertically when in use” (suggestion or something else to this effect).
Claim 1 Lines 7 – 9: “this ring portion being, in the vertical positon of the agitating shaft corresponding to the use configuration, arranged ...” could more clearly written as “this ring portion, as the agitating shaft is positioned vertically, being arranged …” (suggestion or something else to this effect).
Claim 2 four to five lines from the end: “in the use configuration of the agitating shaft” could be more clearly written as “the agitating shaft in the vertical position” (suggestion or something else to this effect).
Claim 5 Line 2: “the or at least one of the supplementary shafts” could be more clearly written as “the at least one of the supplementary arms” (suggestion or something else to this effect).
Claim 6 Line 2: “wherein the or each of the supplementary arms …” could be more clearly written as “wherein the at least one of the supplementary arms” (suggestion or something else to this effect).
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greco (European Patent No. 2014351 A1 hereinafter Greco) in view of Koch (U.S. Patent No. 2,778,614 hereinafter Koch). A utilized machine translation of the description of Greco is attached.

Regarding Claim 1, Greco teaches a device for agitating fluid (figure 5), such as paint (intended use), contained inside a receptacle, such as a can (figure 5: container in figure 5), said device comprising: an agitating shaft that can be driven in rotation (figure 5: rotating shaft), a stirring element (figure 5: circular ring 2 and spiral 3) and means for linking between the stirring element and the agitating shaft (figure 5: fixing means 1), the agitating shaft being positionable from its lower end in the direction of its upper end vertically (figure 5: rotating shaft is in the vertical position), in the use configuration, and the stirring element (figure 5: circular ring 2 and spiral 3) comprising a circular ring portion (figure 5: circular ring 2) partially surrounding the agitating shaft (figure 5: rotating shaft), this ring portion being, in the vertical position of the agitating shaft corresponding to the use configuration (figure 5: ring 2 and rotation shaft are in the vertical position), arranged in a plane that is inclined relative to the agitating shaft (figure 5: ring 2 is inclined with regard to the shaft) and developing about the agitating shaft from one of the "lower" ends thereof in the direction of the other "upper" end thereof (figure 5: ring 5 has a lower end and an upper end in an ascending slope), following an ascending slope, this ring portion forming, in the manner of an annular cage (figure 5: the spiral 3 around ring 2 creates an annular cage), a hollow ring portion provided with openings for communication between its cavity and the exterior (figure 5: the gaps in spiral 3 create openings for fluid communication between the inner part of the 
Greco is silent on this radial arm is capable of acting as a scraper.
Koch teaches a radial arm is capable of acting as a scraper (figure 6: blades 34 are capable of scraping).
Greco and Koch are analogous in the field of paint mixing using radially extending stirring elements on vertical rotating shafts. It would have been obvious to one skilled in the art before the effective filing date to modify the radial arm of Greco with the radial arm is capable of acting as a scraper of Koch in order to propel material being mixed in an upward direction (Koch C2 L43-45).

Regarding Claim 2, modified Greco teaches the device (figure 5) as claimed in claim 1, w3Preliminary Amendment - December 26, 2019herein Koch further teaches the lower linking arm (figure 6: blade 34) takes the form of a blade having, taken relative to the direction of rotation of the agitating shaft, a front longitudinal or leading edge, a rear longitudinal edge (figure 4: blade 34 has a leading lower longitudinal edge and a trailing upper longitudinal edge), in that said front and rear longitudinal edges are connected together via two faces (figure 4: blade 34 has a top and bottom face) forming, respectively, the faces of the top and of the bottom of the blade (figure 4: blade 34 has a top and bottom face), in the use configuration of the agitating shaft (figure 4: shafts 18 and 20 are oriented vertically), in that the front longitudinal edge of the blade extends in a plane perpendicular to the agitating shaft (figure 4: blade 34’s leading lower edge 

Regarding Claim 3, modified Greco teaches the device (figure 5) as claimed in claim 2, wherein Koch further teaches the face of the top of the blade constituting the lower linking arm is concave (figure 4: blade 34’s top face is concave).  

Regarding Claim 4, Greco teaches the device (figure 5) as claimed in claim 1, wherein the means for linking (figure 5: fixing means 1) between the agitating shaft (figure 5: rotating shaft) and the stirring element (figure 5: circular ring 2 and spiral 3) comprise the lower linking arm (figure 1: radial arm).
Greco is silent on the stirring element comprising at least one supplementary arm that is radial relative to the agitating shaft.
It would have been obvious to one skilled in the art before the effective filing date to modify the radial arm of Greco and duplicate it so that a second arm is radial to the agitating shaft in order to enhance the stirring element’s stability since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 5, Greco teaches the device (figure 5) as claimed in claim 4.
Greco is silent on wherein the or at least one of the supplementary arms take the form of a blade having, taken relative to the direction of rotation of the agitating shaft, a front longitudinal or leading edge, a rear longitudinal edge, in that said front and rear longitudinal edges are connected 
Koch teaches at least one of the supplementary arms take the form of a blade having, taken relative to the direction of rotation of the agitating shaft, a front longitudinal or leading edge, a rear longitudinal edge (figure 4: any of the multiple blades 34 has a leading lower longitudinal edge and a trailing upper longitudinal edge), in that said front and rear longitudinal edges are connected together via two faces forming, respectively, the faces of the top and of the bottom of the blade (figure 4: any of the multiple blades 34 has a top and bottom face), in the use configuration of the agitating shaft (figure 4: shafts 18 and 20 are in the vertical position), and in that the face of the top of the blade forms an inclined surface with a descending slope from the rear longitudinal edge toward the front longitudinal edge (figure 4 & C2 L43-45: any of the multiple blades 34 has a leading lower longitudinal edge and a trailing upper longitudinal edge and a declining slope from rear to front).
It would have been obvious to one skilled in the art before the effective filing date to modify the supplemental radial arm of Greco with the arm is capable of acting as a scraper blade and having a lower longitudinal leading edge and an upper trailing longitudinal edge of Koch in order to enhance mixing by propelling material being mixed in an upward direction (Koch C2 L43-45). 

Regarding Claim 6, Greco teaches the device (figure 5) as claimed in of claim 4.
Greco is silent on 4Preliminary Amendment - December 26, 2019wherein the or each of the supplementary arms is offset axially along the agitating shaft relative to the lower linking arm.  
It would have been obvious to one skilled in the art before the effective filing date to modify the supplemental radial arm of Greco with the each of the supplementary arms is offset axially along the agitating shaft relative to the lower linking arm in order to enhance the stirring element’s stability since 

Regarding Claim 7, Greco teaches the device (figure 5) as claimed in claim 4.
Greco is silent on wherein the or one of the supplementary arms is arranged between the agitating shaft and the upper end of the ring portion of the stirring element.  
It would have been obvious to one skilled in the art before the effective filing date to modify the radial arm of Greco and duplicate it a second time so that a third arm is radial to the agitating shaft in order to enhance the stirring element’s stability since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious to one skilled in the art before the effective filing date to modify the second supplemental radial arm of Greco with the second supplementary arm is arranged between the agitating shaft and the upper end of the ring portion of the stirring element in order to enhance stability of the stirring element since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 8, modified Greco teaches the device (figure 5) as claimed in claim 1, wherein the lower end of the ring portion (figure 5: lower end of ring 2) has, in the zone of connection thereof to the lower linking arm (figure 1: radial arm extending from shaft), wherein Koch further teaches an arm with a trough portion forming a ramp (figures 4 & 6: blade 34 forms a trough shaped ramp upward).  

Regarding Claim 13, Greco teaches the device (figure 5) as claimed in claim 1, wherein the ring portion (figure 1: ring 2) develops between the lower end thereof and the upper end thereof over at 

Regarding Claim 14, Greco teaches the device (figure 5) as claimed in claim 1.
Greco is silent on wherein the angular sector formed by the ring portion is within the range 90° - 270°.
It would have been an obvious matter of design choice before the effective filing date to modify the angular sector formed by the ring of Greco (figure 1: ring 2 angular sector ~360°) with the angular sector formed by the ring portion is within the range 90° - 270° in order to save material of construction during mass production yet still maintain mixing effectiveness, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 15, Greco teaches a lid (figure 5: lid) of a receptacle (figure 5: container) for receiving fluid (intended use), said lid (figure 5: lid) being provided with a device (figure 5) for agitating fluid (intended use), wherein the device for agitating fluid is as claimed in claim 1.

Regarding Claim 16, Greco teaches the device (figure 5) as claimed in claim 13, wherein the ring portion develops between the lower end thereof and the upper end thereof over at least 180° (figure 5: shows the ring extending from the lower end to the upper end & figure 1: shows the greater than 90° development).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Greco (European Patent No. 2014351 A1 hereinafter Greco) in view of Koch (U.S. Patent No. 2,778,614 hereinafter Koch) in further .

Regarding Claim 12, Greco teaches the device (figure 5) as claimed in claim 1.
Greco is silent on wherein the stirring element, the means for linking between the stirring element and the agitating shaft and at least a part of the agitating shaft 5Preliminary Amendment - December 26, 2019are made as a single piece.  
Klepeis teaches the stirring element (figure 4: mixer 1), the means for linking between the stirring element and the agitating shaft and at least a part of the agitating shaft (figure 4: shaft 2) 5Preliminary Amendment - December 26, 2019are made as a single piece (C2 L7 – 13: “Alternatively, the blade can be welded to the shaft or be an integral, unitary portion of the shaft [i.e. the shaft and blade could be molded as a single piece]) The shaft and blade can be made of any number of materials including plastic, metal, or combinations thereof”).
Greco and Klepeis are analogous in the field of mixing paints with blades on rotating vertical shafts. It would have been obvious to one skilled in the art before the effective filing date to modify the shaft, fixing means, and stirring element of Greco with the stirring element, part of the agitating shaft, and means for linking them 5Preliminary Amendment - December 26, 2019are made as a single piece of Klepeis in order to enhance structural integrity of the tool piece.

Allowable Subject Matter
Claims 9 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANSHU BHATIA/Primary Examiner, Art Unit 1774